         Case 1:20-cv-11796-DJC Document 13 Filed 11/10/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




CITY OF BOSTON INSPECTIONAL
SERVICES DEPARTMENT
                Plaintiff(s)


V.                                              CIVIL ACTION NO. 20-11796-DJC


CATHERINE LEE, ET AL
                Defendant(s)



CASPER, D.J.

                                  ORDER OF REMAND

      In accordance with the ECF Order dated November 10, 2020 granting plaintiff’s motion

to remand, D. 10; it is hereby ORDERED:

      Case is REMANDED to Boston Housing Court Eastern Division.


                                                Robert M. Farrell, Clerk

November 10, 2020                               By: /s/ Lisa M. Hourihan
                                                        Deputy Clerk
